SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1056
TP 14-01400
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF ROBERT HAIGLER, PETITIONER,

                      V                                             ORDER

SUPERINTENDENT SHEAHAN, FIVE POINTS CORRECTIONAL
FACILITY, RESPONDENT.


ROBERT HAIGLER, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Seneca County [Dennis F.
Bender, A.J.], entered August 6, 2014) to review a determination of
respondent. The determination found after a tier II hearing that
petitioner had violated various inmate rules.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:    October 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court